Title: To James Madison from Willem Frederik Röell, 10 April 1809 (Abstract)
From: Röell, Willem Frederik
To: Madison, James


10 April 1809, Amsterdam. An official representative from the kingdom of Holland to the U.S. was sent in 1807 to procure goods for the several Dutch colonies, but the Embargo prevented his carrying out the mission. King Louis Bonaparte is concerned and has instructed Baron Röell as foreign minister to ask the president to permit the dispatch to the Dutch West Indies of three or four vessels flying the U.S. flag and carrying a legal cargo. King Louis Bonaparte has more than once allowed American ships to enter Dutch harbors and then to put to sea. Surely the American consul, Sylvanus Bourne, has reported the truth of this; and since the Dutch have made exceptions on behalf of American shipping, a temporary exception to the Embargo as a favor to a friendly nation is justified. When Mr. Van Polanen calls on the president to discuss this matter, the king will remember with gratitude the welcome his agent will receive and will show his gratitude by offering reciprocal facilities for the U.S.
